 

 

7

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC Fe

DATE FILED: ul/2/'7_ _

——————————
—-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

—————

United States of America Order of Restitution
Vv. 18 Cr. 600 (LGS)
Jefferson Morrill,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Daniel G., of counsel; the
presentence report; the Defendant’s conviction on Count Two of the above-referenced Indictment;
and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. Jefferson Morrill, the Defendant, shall pay restitution in the
total amount of $77,604.68 to the victims of the offense charged in Count Two. The names,
addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims
attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

fe ZL a ALT

UNITED STATES DISTRICT JUDGE

 

 
